DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on May 8, 2020. Claims 1-20 were presented, and are pending examination.
Drawings
The drawing filed on May 8, 2020 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 11-13, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mani et al. (US PGPUB No. 20200110532), hereinafter, Mani.
Regarding claim 1:
Mani teaches:
A method of controlling a home appliance, the home appliance including: a camera; a speech engine processor for natural language processing; a speaker; a microphone; a memory; and a controller including a processor, the method comprising (paragraph 0024, lines 7-9, discloses smart home appliance (home appliance). Paragraph 0026 discloses detail of the smart appliance including voice command input, speaker, microphone etc. Fig. 4 shows the method for controlling the smart appliance): 
monitoring, via the camera, a predetermined area around the home appliance; determining, via the controller, whether there is a user in the predetermined area around the home appliance based on the monitoring of the predetermined area by the camera (paragraph 0054 teaches one more camera monitor and detects presence of a user within a threshold range of the smart home appliance); 
capturing, via the camera, motion of the user, when the controller determines that the user is in the predetermined area around the home appliance (paragraph 0055, lines 11-18, teaches capturing motion via image/video of the user near the smart home appliance); 
identifying, via the controller, an intention of the user based on the captured motion (paragraph 0056 teaches extracting feature from the captured motion via image/video. Paragraph 0006, lines 26-33, teaches the extracted feature identities user intention); and
 activating the speech engine processor based on the intention of the user (paragraph 0057, lines 1-11, activating a control user interface based on the derived intention of the user. Paragraph 0051, lines 3-7, talks about activating speech user interface).
As to claim 9, the rejection of claim 1 is incorporate. Mani teaches all the limitations of claim 1 as shown above.
(see at least paragraphs 0056 discusses using neural network for feature extraction. See also paragraphs 0067-0070).
As to claim 11, the rejections of claims 1 and 9 are incorporate. Mani teaches all the limitations of claims 1 and 9 as shown above.
Mani further teaches further comprising: after the activating the speech engine processor of the home appliance, determining, via the controller, that the identifying of the intention of the user using the neural network model has failed based on a command not being received by the home appliance for a predetermined time, and updating the neural network model (see at least paragraph 0045).
As to claim 12, the rejection of claim 1 is incorporate. Mani teaches all the limitations of claim 1 as shown above.
Mani further teaches further comprising: recognizing a home appliance control command based on speech of a user; and generating the home appliance control command (paragraph 0070, lines 9-16, voice-based appliance control).
Regarding claim 13:
Claim 13 is directed to a home appliance performing the method of claim 1.   Claim 13 differs from claim 1 in reciting additional limitations a cabinet forming an exterior of the home appliance; a door configured to open or close a passage through which an object is to be loaded into the cabinet.
Mani further teaches a cabinet forming an exterior of the home appliance; a door configured to open or close a passage through which an object is to be loaded into the cabinet (see at least paragraph 0024 and Fig. 1 showing a refrigerator 124(c)).
As to claim 17, the rejection of claim 13 is incorporate. Mani teaches all the limitations of claim 13 as shown above.
Mani further teaches further comprising a proximity sensor configured to detect whether the user is in the predetermined area around the home appliance, wherein the camera is disposed on the door and faces a front direction of the home appliance, and wherein the memory stores instructions configured to, when executed by the controller, cause the controller to: determine that the user is in the predetermined area around the home appliance based on the detection from the proximity sensor, and activate the camera in response to the proximity sensor sensing that the user is in the predetermined area around the home appliance (see at least paragraphs 0037 and 0042).
Claim 20 is directed to a home appliance performing the methods of claim 9. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Han et al. (US PGPUB No. 20110032072), hereinafter, Han.
As to claim 2, the rejection of claim 1 is incorporate. Mani teaches all the limitations of claim 1 as shown above.

Han teaches further comprising: 
before the determining, recognizing, via the controller, an event occurring during an operation of the home appliance (see at least paragraph 0217, lines 1-3, disclosing an error occurring during operation); and 
storing, in the memory, information about the event, wherein the activating of the speech engine processor includes outputting, through the speaker, a voice signal of the information about the event (see at least paragraph 0219, lines 1-4, discussed storing information regarding the error. Paragraph 0220, last sentence, states “Accordingly, a sound signal including the product information is output through the sound output device 160 (S340).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Han about identifying an event, storing it and outputting information about the event as a voice signal. One would be motivated to do that for better fault diagnosis of a home appliance (see at least paragraph 0003 of Han).
As to claim 3, the rejections of claims 1 and 2 are incorporate. Mani, in view of Han, teaches all the limitations of claims 1 and 2 as shown above.
Mani does not teach wherein the event comprises an error occurring during the operation of the home appliance, and wherein the information about the event includes information about a history of operations performed by the home appliance until a time at which the error occurred.
Han teaches wherein the event comprises an error occurring during the operation of the home appliance, and wherein the information about the event includes information about a history of (paragraph 0159 discusses history of operation until the error occurred. See paragraphs 0166 and 0229 also).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Han about including the history of operations performed until the error occurred. One would be motivated to do that for better fault diagnosis of a home appliance (see at least paragraph 0171 of Han).
As to claim 4, the rejections of claims 1-3 are incorporate. Mani, in view of Han, teaches all the limitations of claims 1-3 as shown above.
Mani does not teach further comprising: after the recognizing of the event: determining, via the controller, an error type of the error; and searching, via the controller; for a solution for the error type, wherein the information about the event further includes the solution for the error type, and wherein the voice signal output by the speaker includes the information about the history of the operations performed by the home appliance until the time at which the error occurred and the solution according to the error type.
Han teaches further comprising: after the recognizing of the event: determining, via the controller, an error type of the error; and searching, via the controller; for a solution for the error type, wherein the information about the event further includes the solution for the error type, and wherein the voice signal output by the speaker includes the information about the history of the operations performed by the home appliance until the time at which the error occurred and the solution according to the error type (paragraph 0211 discusses diagnosis of the fault and deriving a solution for that. See paragraph 0213 also).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Han about finding a solution for the error. One (see at least paragraph 0003 of Han).
As to claim 5, the rejections of claims 1-4 are incorporate. Mani teaches all the limitations of claims 1-4 as shown above.
Mani does not teach wherein the searching, by the controller, for the solution for the error type comprises: providing, via the controller, a query about the solution for the error type to an external server that communicates with the home appliance; and receiving, via the controller, the solution for the error type from the external server.
Han teaches wherein the searching, by the controller, for the solution for the error type comprises: providing, via the controller, a query about the solution for the error type to an external server that communicates with the home appliance; and receiving, via the controller, the solution for the error type from the external server (paragraph 0037 discusses about a diagnostic server. Also See t paragraphs 0062 and 0247).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Han about finding a solution using an external server. One would be motivated to do that for better fault diagnosis of a home appliance (see at least paragraph 0003 of Han).
As to claim 7, the rejection of claim 1 is incorporate. Mani teaches all the limitations of claim 1 as shown above.
Mani, in view of Han, teaches further comprising: before the determining: recognizing, via the controller, an event occurring during the operation of the home appliance; and storing, in the memory, information about the event; and [[after determining that there is no user in the predetermined area around the home appliance, transmitting the information about the event to a pre-registered user terminal]] (see claim 2 rejection as shown above) .

Han after determining that there is no user in the predetermined area around the home appliance, transmitting the information about the event to a pre-registered user terminal (see at least paragraph 0136 discussing sending the event information to a service technician.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Han about sending the information to a service technician. One would be motivated to do that for better fault diagnosis of a home appliance (see at least paragraph 0003 of Han).
Claim 14 is directed to a home appliance performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 15 is directed to a home appliance performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 18 is directed to a home appliance performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 19 is directed to a home appliance performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mani, in view of Han, further in view of Jeon et al. (US PGPUB No. 20200365150), hereinafter, Jeon.
As to claim 6, the rejection of claim 1 is incorporate. Mani teaches all the limitations of claim 1 as shown above.
Mani, in view of Han, teaches further comprising before the determining, recognizing, via the controller, an event involving completion of an operation of the home appliance; and storing, in the memory, information about the event, including a time when the completion of the operation of the (see claims 1 and 2 rejections as shown above). 
Mani does not teach determining, via the controller, an operation to be recommended to the user based on a time elapsed from the time at which the operation of the home appliance was completed; and outputting, via the speaker, a voice signal of the operation to be recommended.
Jeon teaches determining, via the controller, an operation to be recommended to the user based on a time elapsed from the time at which the operation of the home appliance was completed; and outputting, via the speaker, a voice signal of the operation to be recommended (see at least paragraph 0147 discussing recommending a function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Jeon about recommending a function. One would be motivated to that to simply and automate the required operation (see at least paragraph 0148 of Jeon).
Claim 16 is directed to a home appliance performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mani, in view of Han, further in view of Han et al.  (US PGPUB No. 20180063685), hereinafter, PGPUB 20180063685.
As to claim 8, the rejections of claims 1 and 7 are incorporate. Mani, in view of Han, teaches all the limitations of claims 1 and 7 as shown above.
Mani does not teach further comprising: after the transmitting, confirming, via the controller, whether the user has read the information about the event; and outputting, via the speaker, a voice signal of the information about the event, in response to confirming that the user has not read the information about the event.
(see at least paragraph 0027-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of PGPUB 20180063685 outputting the audio of unread message. One would be motivated to do that to let user be aware of the information in a timely manner (see at least paragraph 0003 of PGPUB 20180063685).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Finkelstein et al. (US PGPUB No. 20190340779), hereinafter, Finkelstein.
As to claim 10, the rejections of claims 1 and 9 are incorporate. Mani teaches all the limitations of claims 1 and 9 as shown above.
Mani further teaches wherein the neural network model is trained by a [[supervised learning method]] using training data in which images of a moving user are used as input data and the intention of the user is labelled in the corresponding image (see at least paragraph 0056).
Mani does not teach supervised learning method.
Finkelstein teaches supervised learning method (see at least paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mani to incorporate of Finkelstein using supervised learning method. One would be motivated to use supervised learning method for generating results closer to the desired result by adjusting the learnable parameters based on the supervisory signal. (see at least paragraph 0001 of Finkelstein).

Conclusion
The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KAMAL HOSSAIN/               Examiner, Art Unit 2457                                                                                                                                                                                         /UZMA ALAM/               Primary Examiner, Art Unit 2457